Citation Nr: 1233843	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2012, the Veteran and his wife testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  Any currently diagnosed low back disability, to include diagnosed lumbar spine degenerative disc and joint disease, did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, or any incident therein.  

2.  The Veteran has at most level II hearing in both his left and right ears.


CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative disc and joint disease, was not incurred in active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, letters dated in December 2005 and August 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the August 2008 letter, in addressing his claim for a compensable disability rating for bilateral hearing loss, also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the August 2008 notice was provided to the Veteran until after his claim for an increase was adjudicated, the subsequent readjudication of the claim has cured any defect with regard to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Therefore, the Board finds that any defect with respect to the timing of the notice requirements is harmless error in this case.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

Likewise, in light of the subsequent denial of the Veteran's claim for service connection, no disability ratings or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA treatment records and medical examination reports, as well as written statements from the Veteran's wife and two friends and personal pictures from his period of service are of record.  The record further includes a transcript of the Veteran's and his wife's testimony at a personal hearing.  The Veteran's and his representative's written contentions are also of record.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, it is concluded VA's notice and assistance obligations have been fulfilled.  

VA examinations with respect to the issues on appeal were obtained in October 2008 and May 2011.  38 C.F.R. § 3.159(c) (4).  The examination reports in aggregate are adequate as they are predicated on examinations of the Veteran and either provided an opinion as to the etiology of the Veteran's diagnosed low back disability with rationale or addressed the rating criteria relevant to evaluating the his service-connected bilateral hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he injured his back in service.  However, as a layman without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a specific back disability.  For example, he is not competent to state that his currently diagnosed degenerative disc and joint disease or any other back disability is a result of the in-service injuries.  This is also true with regard to the written statements he submitted from his wife and 2 friends indicating that he did not complain of any back problems until his return from service in 1967.  Moreover, the Veteran testified at his June 2012 hearing that he never sought treatment for any back complaints in service and his service treatment records are silent for any back complaints, findings, treatment or diagnoses.  His April 1967 medical history shows he gave a history of arthritis which was not confirmed and the April 1967 separation examination report shows that clinical evaluation of the Veteran's spine was normal.  

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his current back disability, diagnosed as degenerative disc and joint disease.  Although medical evidence reveals that the Veteran currently has diagnosed degenerative disc and joint disease of the lumbar spine, the Board finds that preponderance of the competent evidence of record does not etiologically link his current back disability to his service or any incident therein.  In fact, the May 2011 VA examiner noted that there was no evidence to support the Veteran's contentions that he had chronic low back pain following his discharge and opined that it was less likely as not caused by or related to his service or any injury in service and was more likely due to the aging process and genetic predisposition.  The examiner noted that the Veteran reported injuring his back while lifting artillery shells in service while stationed in Germany and that he was placed on light duty several times as a result.  The examiner further noted that service treatment records show no relevant treatment for any back complaints.  

VA treatment records, dating from February 2005 to January 2010, show the Veteran intermittently complained of back pain beginning in August 2005 and reported its onset in service.  However, there is no medical opinion of record etiologically linking his current low back disability to his service.  As noted above, the medical evidence of record indicates that the Veteran was not treated for any back complaints in service and his April 1967 separation examination report shows that clinical evaluation of his back was normal.  The earliest post-service treatment records showing relevant complaints are dated in August 2005, more than 38 years after his discharge.  VA requested the Veteran submit evidence etiologically linking his current back disability to his service or any incident therein.  Likewise, at his June 2012 hearing he was asked to provide information regarding any medical treatment he may have received for his low back complaints shortly after his discharge from service.  However, he has not submitted any medical evidence etiologically linking his current low back disability to service or any incident therein and he testified that he could either not remember the names of the chiropractors or physicians that treated him in the past or was uncertain whether they were still alive.  

To the extent that the Veteran asserts continuity of the symptoms associated with a low back disability since any alleged injury in service, the Board finds his statements inconsistent with the available VA treatment records, as well as the May 2011 VA compensation examination.  While noting his complaints, the VA treatment records and the 2011 examination report show no relevant findings, treatment or diagnoses prior to August 2005.  Moreover, although noting his history of a back injury in service, none of the treatment records provide an etiological link to his service.  The Board also notes that the Veteran has provided inconsistent statements regarding the alleged inservice injury itself.  At the time of his hearing and in several written contentions he alleges that he never sought treatment in service; however, at the time of the May 2011 examination he reported he was on light duty several times for his low back problem while stationed in Germany.  Not only is this statement inconsistent with his testimony and prior written contentions, it is inconsistent with contemporary service treatment records, showing no evidence that he was ever placed on light duty.  

Likewise, his wife and friends' statements are not credible to establish continuity of symptoms from the time of his discharge.  In this respect, although all the statements indicate he first recounted having had a back injury in service shortly after his discharge in 1967, both friends' statements merely note that he complained of an inservice back injury.  Neither statement addresses any observations of continuing low back symptoms after 1967.  In her written statement, after noting the Veteran told her about his inservice back injury, his wife states that "at times and to date" he felt back discomfort.  Her statement suggests the Veteran had intermittent back problems rather than a chronic disability.  Moreover, at the May 2011 hearing when the Veteran was questioned about his earliest post-service complaints and treatment, his wife testified that he had problems with his back in his "early 30's."  The Veteran was 22 at the time of his discharge.  Therefore, the Veteran's as well as his wife and friends' assertions are not credible evidence of a chronic low back disability since his discharge from service.  

The Board finds the May 2011 VA examiner's opinion more probative than the Veteran's assertions and those of his friends and wife, as the examiner's opinion was based on a review of the Veteran's claims file and the examiner provided thorough rationale for her opinion that incorporated the Veteran's post-service treatment records as well as his service treatment records and reported history.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a low back disability, to include degenerative disc and joint disease, must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as noted by the results of controlled speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, this rating schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity through XI for profound deafness.  See 38 C.F.R. § 4.85.  

38 C.F.R. § 4.86, exceptional patterns of hearing impairment, provides that when pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  

In October 2008, the Veteran underwent a VA audiological examination.  The examination revealed pure tone thresholds of the right ear of 35, 35, 40, and 45 decibels at 1000, 2000, 3000, and 4000, Hertz respectively and pure tone thresholds of the left ear of 40, 35, 40, and 50 decibels at 1000, 2000, 3000, and 4000, Hertz respectively.  The average pure tone threshold of the right ear was 39 decibels and of the left ear, 41 decibels.  Speech and word recognition scores were reported as 90 percent in both ears.  

A May 2011 VA audiogram revealed pure tone thresholds of the right ear of 25, 30, 35, and 40 decibels at 1000, 2000, 3000, and 4000, Hertz respectively and pure tone thresholds of the left ear of 25, 35, 35, and 45 decibels at 1000, 2000, 3000, and 4000, Hertz respectively.  The average pure tone threshold of the right ear was 33 decibels and of the left ear, 35 decibels.  Speech and word recognition scores were reported as 94 percent in both ears.  

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence is against an initial compensable disability rating for bilateral hearing loss at any time during the pendency of the Veteran's appeal.  In this regard, audiometric findings in October 2008 and May 2011, when applied to the above cited rating criteria show no more than level II in both ears.  Such results support the assignment of a 0 percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII.  The Board observes that the Veteran does not meet the criteria for an exceptional pattern of hearing impairment in either ear in accordance with 38 C.F.R. § 4.86.  

The evidence of record fails to demonstrate that a higher disability rating is warranted for the Veteran's service-connected bilateral hearing loss.  The application of the rating schedule to the test results clearly demonstrates that a noncompensable disability rating is warranted for bilateral hearing loss.  Given the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is inapplicable, and the claim for a higher rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 1 Vet. App. 49 (1990).  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, although the Veteran is unemployed, the May 2011 VA orthopedic examination report establishes that the Veteran retired due to his eligibility by age or duration of work.  He has not indicated, and the record does not show, that his bilateral hearing loss precludes him from obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  


ORDER

Service connection for a low back disability, to include degenerative disc and joint disease, is denied.

An increased disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


